DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	In view of the appeal brief filed on 2/8/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839                                                                                                                                                                                                        


Specification
 	The disclosure is objected to because of the following informalities: 
 	First, the specification does not agree with the drawings. Paragraph 96 of the specification describes Figure 3 and states switch 108 selects either 102 or 104, but 104 (mislabeled 102 in the drawing) is shown as always being connected and 108 connects 102 in parallel with 104 or disconnects 102.
 	Second, paragraph of the US-PGPUB incompletely states “The maximum amount of power that the external power supply can supply to the window again is XXXX W”. Values should not be presented as XXXX.
Appropriate correction is required.
Drawings
 	First, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both 102 and 104 in FIG. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 	Furthermore, the boost circuit power supply must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Claim Objections
 	Claims 10 and 18 are objected to because of the following informalities:  
 	In claim 10, “stopping the supplying the current” is grammatically incorrect.  
.  
 	Appropriate correction is required.
Response to Formal Matters
 	Applicant has not addressed the objections to the specification or the mislabeled drawing. Accordingly those objections have been maintained.
 	Applicant’s arguments, received 2/8/21 with respect to the drawings not showing the external power supply, have been considered but are not persuasive. Applicant argues Figures 22, 23 and 19 show “the external power supply”. However, it is evident that none of those figures depict the claimed ‘external power supply’ or the claimed ‘boost circuit power supply ’. The descriptions of the figures also do not mention an ‘external power supply’ or a ‘boost power supply circuit’. Applicant argues Fig. 23 3002 is the ‘external power supply’. If Applicant intends Fig. 23 3002 as the claimed ‘external power supply’ and Fig. 3 3003 as the claimed ‘boost circuit power supply’, the disclosure should reflect that terminology. The drawing objections have been maintained.
Response to Arguments
 	Applicant’s arguments with respect to the prior art rejections of the claim(s) have been considered but are largely moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Examiner attempts to address Applicant's arguments filed 2/8/21 against the rejections under Zeibarth that may be relevant to the new grounds of rejections under 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-2, 8, 11, 13 and 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Turnbull (US 2003/0234752).
 	With respect to claim 1, Turnbull discloses an electrochromic system (Fig. 2) comprising: an electrochromic device (Fig. 2 14,30); an external power supply (Fig. 2 54,56 and Fig. 3 Q4,R13,R12,C16,C21) configured to supply a limited amount of power to the electrochromic device; and a boost circuit power supply (Fig. 3 Q5,R12,C16,C21) that is coupled to the electrochromic device and configured to supply power to the electrochromic device that is larger than the limited amount of power supplied by the external power supply [paragraph 27,30].  	With respect to claim 2, Turnbull discloses the electrochromic system of claim 1, 
	 	With respect to claim 8, Turnbull discloses the electrochromic system of claim 1, wherein a maximum power output of the external power supply is smaller than a maximum power output of the boost circuit power supply [paragraph 30].  	With respect to claim 11, Turnbull discloses the electrochromic system of claim 1, further comprising one or more sense voltage terminals (Fig. 3 VT,VO) configured to measure a sense voltage (Fig. 3 sensed voltage fedback to A1,A2) of the electrochromic device.  	With respect to claim 13, Turnbull discloses the electrochromic system of claim 1, further comprising electrically conductive layers (Fig. 1 14-20,electrochromic layer and electrodes, paragraph 22) with electrical properties that vary as a function of position.  	With respect to claim 15, Turnbull discloses the electrochromic system of claim 1, wherein the electrochromic device comprises an electrochromic window (paragraph 2).  	With respect to claim 16, Turnbull discloses the electrochromic system of claim 15, further comprising a frame (Fig. 1 12), wherein the boost circuit power supply is located inside (Fig. 1 22 inside of 12) of the frame. 
Claim Rejections - 35 USC § 102 or, in the alternative § 103
 	Claim(s) 5 is rejected under 35 U.S.C. 102(a1) as anticipated by Turnbull (US 2003/0234752) or, in the alternative, under 35 U.S.C. 103 as obvious over Turnbull (US 2003/0234752) in view of Sjursen (US 5,978,126).
 	With respect to claim 5, Turnbull discloses the electrochromic system of claim 1, with the external power supply (Fig. 3 current through R13 near 0 when Q5 is on) configured to supply less than 25% of the maximum power (that is, the percentage supplied while operating at maximum power with remainder supplied by the boost power supply circuit) used by the electrochromic device during switching (nearly all of maximum power supplied by boost power supply circuit Q5). 
 	With respect to claim 5, under an alternative interpretation of the claim language “configured to supply” as referring to the ratio of power that can be supplied from the external power supply to that of maximum power, Turnbull remains silent as to the ratio 
 	 Sjursen discloses an electrochromic device wherein the peak power (Fig. 2 210-222) is much higher than the long term power. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the external power supply is configured to supply less than 25% of the maximum power used by the electrochromic device during switching as the external power supply, in order to supply the initial maximum power with the boost power supply circuit and the long term power from the external power supply in order to quickly generate the desired transition.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2003/0234752) in view of Chen (US 2017/0334376).
 	With respect to claim 3, Turnbull discloses the electrochromic system of claim 1, which further comprises a battery (paragraph 3). Turnbull does not disclose wherein the battery is a lithium iron phosphate battery. The use of lithium ion phosphate batteries were well known at the time of filing of the invention.
.
 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2003/0234752) in view of Yasuda (US 2017/0271661). 	With respect to claim 4, Turnbull discloses the electrochromic system of claim 1 sourcing the boost circuit power supply with a battery, and remains silent as to the capacity of the boost circuit power supply. 
 	Yasuda teaches a battery with a capacity of 1000 mAh (paragraph 170). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a source for the boost power supply circuit such that the boost circuit power supply comprising a capacity from 1000 to 1500 mAh. The reason for doing so was to provide adequate capacity to operate the electrochromic device from battery power between charges. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2003/0234752) in view of Turnbull (US 2002/0027713). 	With respect to claim 6, Turnbull ‘752 discloses the electrochromic system as set forth above in claim 1, and remains silent as to the wire gauge. However, Turnbull ‘278 teaches that in an electrochromic system by providing individual drive circuits for each 
[paragraph 10]. It would have been obvious to one of ordinary skill in the art to implement 
connecting wires greater than AWG gauge 15, in order to avoid increasing the cost and weight of the installation. 
 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2003/0234752) in view of Jack (US 2015/0002919). 	With respect to claim 7, Turnbull discloses the electrochromic system of claim 1 as set forth above, and remains silent as to performing wireless power transfer. Wireless power transfer to electrochromic devices was well known at the time of filing of the invention.
 	Jack teaches powering an electrochromic device wirelessly (paragraph 141). It would have been obvious to one of ordinary skill in the art to implement wherein the external power supply is configured to provide power wirelessly to the electrochromic device, in order to simplify the assembly and remove the cost and weight of the wired connections. 
 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2003/0234752) in view of Nagel (US 2012/0287496).
 	With respect to claim 9, Turnbull discloses the electrochromic system of claim 1, wherein the boost circuit power supply (alternatively Fig. 2 54,56, Fig. 3 Q5,R12,C16, 
 	Nagel discloses charging a battery from an alternator. It would have been obvious to one of ordinary skill in the art to implement wherein the external power supply (which is considered to include the alternator) is to charge the battery (in Fig. 2 54), in order to maintain the capacity of the battery. 

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2003/0234752) in view of Jack (US 2017/0097553).
 	With respect to claim 12, Turnbull discloses the electrochromic system of claim 1, and remains silent as to determining the amount of charge transferred to the electrochromic device. 
 	Jack teaches implementing an ammeter (paragraph 156) and an integrator (paragraph 156) configured to measure an amount of charge (Fig. 5E 590) transferred to the electrochromic device. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an ammeter and an integrator configured to measure an amount of charge transferred to the electrochromic device, in order to accurately determine whether the optical transition is nearly complete.
 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2003/0234752) in view of Bass (US 2016/0202588)..
 	Bass disclose an electrochromic device further comprising an ion conductor layer (Fig. 2A 104) with thickness greater than 100 microns (paragraph 59). It would have been obvious to one of ordinary skill in the art to implement an ion conductor with thickness greater than 100 microns in order to implement an electrochromic system that is reliable and long lasting.
Allowable Subject Matter
 	Claims 10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, further comprising a driver, wherein the driver comprises: the external power supply; the boost circuit power supply; and a power supply control module configured to perform actions comprising: supplying a constant current from the external power supply, the boost circuit power supply, or both power supplies to the electrochromic device; stopping the supplying of the constant current when one of a sense voltage of the electrochromic device attains a sense voltage limit or an amount of charge transferred to the electrochromic device attains a target amount of charge; and controlling one of a variable voltage or a variable current from the external power supply, the boost circuit 
 	With respect to claim 18, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, applying a constant supply current to the electrochromic device from the external power supply, boost circuit power supply, or both power supplies; determining an amount of charge transferred to the electrochromic device, as a function of time and current supplied to the electrochromic device; ceasing the applying of the constant supply current from the external power supply, boost circuit power supply, or both power supplies, responsive to a sense voltage reaching a sense voltage limit; applying one of a variable voltage or a variable current to the electrochromic device from the external power supply, boost circuit power supply, or both power supplies to maintain the sense voltage at the sense voltage limit, responsive to the sense voltage reaching the sense voltage limit; and terminating the applying the variable voltage or the variable current to the electrochromic device from the external power supply, boost circuit power supply, or both power supplies, responsive to the determined amount of charge reaching a target amount of charge. 
 	With respect to claim 19, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, the external power supply providing power to recharge a battery for the boost circuit power supply, during time periods when the amount of power required by the electrochromic device is less than the limited amount of power, wherein the external 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839